IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                        )
                                         )
           v.                            )      I.D. Nos. 0912010604 & 1002002758
                                         )
CORNELL L. HESTER,                       )
                                         )
                 Defendant.              )

                              Date Submitted: May 10, 2022
                               Date Decided: June 6, 2022

                                        ORDER

           AND NOW TO WIT, this 6th day of          June , 2022, upon consideration

of Defendant’s Motion to Change a Sentence for Good Cause Shown upon Joint

Application of the Defendant/Plaintiff and Prosecuting Attorney, pursuant to

R:3:21-10 (b)(3)1 (hereafter “Motion for Modification of Sentence”), Super. Ct.

Crim. R. 35 (“Super Ct. Crim. R. 35”), statutory and decisional law, and the record

in this case, IT APPEARS THAT:

1.         On June 3, 2010, the Defendant was found guilty of the following in ID No.

0912010604:        (1) Burglary     Second   Degree,   IN10020130;    (2) Unlawful

Imprisonment Second Degree, IN10020131; (3) Harassment, IN10020132; (4)

Malicious Interference with Emergency Communications, IN10020133; (5)

Offensive Touching, IN10020134; (6) Criminal Mischief, IN10020135 (“First



1
    D.I. 206.
Criminal Mischief”); and (7) Criminal Mischief, IN10020135 (“Second Criminal

Mischief”).2

2.         On September 10, 2010, the Defendant was sentenced as a habitual offender

pursuant to 11 Del. C. § 4214(a) on the charge of Burglary Second Degree to 12

years at Level V. As to Unlawful Imprisonment Second Degree, 1year at Level V,

suspended for 2 years at Level IV Work Release, suspended after 1 year at Level IV

Work Release for 1 year at Level III, hold at Level V until space available at Level

IV. As to Harassment, 1 year at Level V, suspended for 24 months at Level III,

Probation is consecutive to the Unlawful Imprisonment Second Degree sentence.

As to Malicious Interference with Emergency Communications, 6 months at Level

V, suspended for 1 year at Level III. Probation is concurrent to probation on the

Harassment charge. As to the Offensive Touching, 30 days at Level V, suspended

for 1 year at Level III. Probation is concurrent to probation on the Malicious

Interference with Emergency Communications charge. As to the First Criminal

Mischief, 30 days at Level V, suspended for 1 year at Level III. Probation is

concurrent to the probation on the Offensive Touching charge. As to the Second

Criminal Mischief, 30 days at Level V, suspended for 1 year at Level III. Probation

is concurrent to the probation on the First Criminal Mischief charge.3




2
    D.I. 15.
3
    D.I. 27.
                                           2
3.        On February 10, 2011, Defendant pled guilty to ID No. 1002002758 to

Assault 2nd Degree and was sentenced as follows: 8 years Level V suspended after

5 years at Level V for 2 years Level IV DOC discretion, suspended after 1 year at

Level IV for 1 year supervision Level III, hold a Level V until space is available at

Level IV DOC discretion.4

4.        Defendant has a long history of filing motions to correct, reduce or modify his

sentence. His first Motion for Modification/Reduction of Sentence was filed on

October 10, 2010 (“First Motion”).5 On October 23, 2010, the Court denied

Defendant’s First Motion stating that the sentence is appropriate for all the reasons

stated at the time of sentencing.6

5.        On April 23, 2012, Defendant filed a Motion for Correction of Sentence

(“Second Motion”).7 Defendant’s Second Motion was denied on May 18, 2012. The

Court found that the Second Motion did not state a claim for reduction of sentence

and stated that the Defendant could re-file in proper form, as a Rule 61 motion.8

6.        On June 5, 2012, Defendant filed a Motion for Correction of Sentence (“Third

Motion”).9 The Court denied Defendant’s Third Motion on July 12, 2012, because

the Third Motion did not state a claim for relief under Rule 35.10


4
  D.I. 41.
5
  D.I. 32.
6
  D.I. 43.
7
  D.I. 86.
8
  D.I. 88.
9
  D.I. 89.
10
   D.I. 92.
                                             3
7.       On August 15, 2012, Defendant filed a Motion for Modification of Sentence

(“Fourth Motion”).11 The Court denied Defendant’s Fourth Motion on September

4, 2012,12 for the following reasons: the motion was filed more than 90 days after

imposition of the sentence, and is, therefore, time barred. The Court does not find

the existence of any extraordinary circumstances. The Court also held that pursuant

to Super. Ct. Crim. R. 35(B), it would not consider repetitive requests for reduction

or modification of sentence. The sentence was appropriate for all the reasons stated

at the time of sentencing. No additional information was provided which would

warrant a reduction or modification of the sentence. The sentence was lawful and

justified.

8.       On December 5, 2012, the Court sent an email regarding Defendant’s Motion

pursuant to Rule 35 (“Fifth Motion”) stating that the motion would be put on hold

due to Defendant’s appeal to the Supreme Court.13

9.       On April 30, 2013, Defendant filed a Motion for Modification (Correction) of

Sentence (“Sixth Motion”).14 On May 3, 2013, Defendant filed a letter which the

Court considered a motion for modification/correction of sentence (“Seventh

Motion”).15 The Court, on May 22, 2013, issued an order denying Defendant’s Sixth



11
   D.I. 95.
12
   D.I. 98.
13
   D.I. 106.
14
   D.I. 109.
15
   D.I. 110.
                                           4
and Seventh Motions stating that pursuant to Super. Ct. Crim. R. 35(B) the Court

will not consider repetitive requests for reduction or modification of sentence. 16

Further, that Defendant’s sentence is appropriate for all the reasons stated at the time

of the sentencing.17

10.      On May 27, 2014, Defendant filed a letter requesting modification of his

sentence (“Eighth Motion”).18 The Court in its letter Order of August 12, 2014,

considered Defendant’s letter to be Defendant’s Motion for Modification/Reduction

of Sentence (Eighth Motion) and denied Defendant’s Eighth Motion stating that the

sentence was appropriate.19 Further, that Defendant’s repetitive and non-meritorious

filings contain impertinent and irrelevant accusations and that Defendant is wasting

judicial resources with these filings.20

11.      On June 27, 2017, Defendant filed a letter asking the Court to suspend the

remainder of his discretionary time (“Ninth Motion”).21           On June 30, 2017,

Defendant filed another letter asking the Court to modify his sentence (“Tenth

Motion”).22     On August 8, 2017, the Court issued a Letter Order denying

Defendant’s Ninth and Tenth Motions.23



16
   D.I. 111.
17
   Id.
18
   D.I. 118.
19
   D.I. 119.
20
   Id.
21
   D.I. 128.
22
   D.I. 127.
23
   D.I. 133.
                                           5
12.      On January 4, 2019, Defendant filed a Motion to Modify Sentence requesting

that all sentences run concurrent (“Eleventh Motion”).24 On February 19, 2019, the

Court issued a Letter Order denying Defendant’s Eleventh Motion and also finding

that as to Malicious Interference with Emergency Communications, probation is

concurrent to probation on the Harassment charge. As to Offensive Touching,

probation is concurrent to probation on the Malicious Interference with Emergency

Communications charge. As to the First Criminal Mischief, probation is concurrent

to the probation on the Offensive Touching charge. As to the Second Criminal

Mischief, probation is concurrent to the probation on the First Criminal Mischief

charge.25

13.      On July 15, 2019, Defendant filed a Motion to Modify Sentence requesting

that all consecutive sentences run concurrent (“Twelfth Motion”).26 On October 25,

2019, Defendant filed a Motion for Reduction of Sentence – collateral consequence

rule to grant sentence modification under “extraordinary circumstances”

(“Thirteenth Motion”).27      On February 14, 2020, the Court granted in part

Defendant’s Twelfth Motion, modifying the Level IV portion of Defendant’s

sentence as requested and denying in part, modification of the Level V and Level III




24
   D.I. 166.
25
   D.I. 167.
26
   D.I. 173.
27
   D.I. 180.
                                          6
time.28 On February 12, 2020, the Court granted in part Defendant’s Thirteenth

Motion, modifying the Level 4 portion of Defendant’s sentence from Work Release

to DOC Discretion and denying in part, modification of the Level 3 probation to be

served in New Jersey.29

14.      On September 22, 2020, Defendant filed a Motion for Reconsideration of

Sentence (“Fourteenth Motion”)30 seeking application of New Jersey’s Public

Health Emergency Credits to his sentence. On January 19, 2021, the Court denied

Defendant’s Fourteenth Motion holding that Delaware does not have similar

legislation and that New Jersey’s Public Health Emergency Credits do not apply to

his sentence.31

15.      On January 31, 2022, Defendant filed a Motion for Modification of Sentence

(“Fifteenth Motion”) requesting early release due to the illness of the mother of his

child.32 The Court denied Defendant’s Fifteenth Motion on April 14, 2022, finding

that the sentence was appropriate, and that Defendant did not provide any additional

information or good cause that would warrant a modification of his sentence.33

16.      On May 10, 2022, Defendant filed the instant motion seeking a modification

of his sentence pursuant to certain New Jersey statutes.34Additionally, Defendant


28
   D.I. 186.
29
   D.I. 187.
30
   D.I. 196.
31
   D.I. 199.
32
   D.I. 200.
33
   D.I. 201.
34
   D.I. 202.
                                          7
asserts that he has filed more than ten (10) motions for sentence-reduction and

modification of sentence and asserting that the Court has never granted any type of

relief.35

17.     Super. Ct. Crim. R. 35 governs motions for modification of sentence. Under

Rule 35, a motion for sentence modification must be filed within ninety (90) days of

sentencing, absent a showing of “extraordinary circumstances.”

18.     Defendant asserts that the Court has not considered the multiple programs he

completed in determining whether to modify his sentence.36 Completing such

programs does not constitute “extraordinary circumstances.”37 Further Defendant

asserts that the Court has not considered the illness of the mother of his child. 38

Claims of familial hardship do not constitute “extraordinary circumstances” under

Super. Ct. Crim. R. 35(B).39

19.     Additionally, Defendant argues that it is cruel and unusual punishment to be

subject to Delaware’s sentencing laws while he is confined in another state. 40

Pursuant to the Interstate Corrections Compact, the Delaware Department of

Correction may “decide that confinement in, or transfer of an inmate to, an institution

_____________________
35
   D.I. 206 at 2.
36
   D.I. 206 at 11.
37
   See, State v. Culp, 152 A.2d 141, 145-46 (Del. 2016).
38
   D.I. 206 at 11.
39
   Jones v. State, 2003 WL 356788 (Del. Feb. 14, 2003); Boyer v. State, 2003 WL 21810824 (Del. Aug. 4, 2003).
40
   D.I. 206 at 22-24.




                                                       8
[in another state] is necessary or desirable.”41 Further, that “[i]nmates confined in an

institution pursuant to [this Interstate Corrections Compact are] subject to the

jurisdiction of the sending state [Delaware].”42 Since Delaware is a party to the

Interstate Corrections Compact, Defendant’s cruel and unusual punishment

argument is without merit.

20.      Putting aside Defendant’s specific basis for relief in this particular motion,

Defendant alleges that the Court has denied ten (10) motions for reduction or

modification of sentence.43 The Court has identified fifteen (15) previously filed

motions for reduction or modification of sentence filed by Defendant. Putting aside

Defendant’s specific basis for relief in this Defendant’s sixteenth (16) motion, Super.

Ct. Crim. R. 35(B) strictly prohibits consideration of repetitive requests for sentence

reductions and therefore, this Motion is barred as repetitive.44

21.      In addition, Defendant’s Sixteenth Motion was filed well beyond the ninety

(90) days from the imposition of Defendant’s sentences, and it is therefore time-

barred under Rule 35(B).



_____________________
41
   11 Del. C. § 6571, art IV (a).
42
   11 Del. C. § 6571, art IV (c).
43
   D.I. 206 at 2.
44
   State v. Culp, 152 A.3d 141, 145 (Del. 2016).




                                                   9
22.   Defendant’s sentences were appropriate for all the reasons stated at the time

of the sentencing. No additional information or good cause has been provided to the

Court that would warrant a reduction of modification of Defendant’s sentences.

      NOW, THERFORE, IT IS HEREBY ORDERED that Defendant’s Motion

for Modification of Sentence is DENIED.




                                            /s/ Jan R. Jurden
                                      Jan R. Jurden, President Judge




cc:   Original – Prothonotary
      Cornell Hester (SBI#00591963)




                                        10